J-S47013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                           Appellee

                     v.

CASSANDRA LYNN WELSHANS,

                           Appellant                     No. 1765 MDA 2015


       Appeal from the Judgments of Sentence September 21, 2015
              In the Court of Common Pleas of Clinton County
 Criminal Division at No(s): CP-18-CR-0000309-2014, CP-18-CR-0000322-
                       2014, CP-18-CR-0000522-2014


BEFORE: SHOGAN, LAZARUS, and JENKINS, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                              FILED JULY 18, 2016

      Appellant, Cassandra Lynn Welshans, purports to appeal from the

discretionary aspects of the sentences imposed at trial court docket numbers

CP-18-CR-0000309-2014,           CP-18-CR-0000322-2014,         and     CP-18-CR-

0000522-2014 following the revocation of her probation and resentencing on

each of those cases. We conclude that Appellant has waived her challenges,

and therefore, we affirm.

      It is well settled that a challenge to the discretionary aspects of a

sentence is a petition for permission to appeal, as the right to pursue such a

claim is not absolute. Commonwealth v. Treadway, 104 A.3d 597, 599

(Pa. Super. 2014). “An appellant must satisfy a four-part test to invoke this

Court’s   jurisdiction    when   challenging   the   discretionary   aspects   of   a
J-S47013-16


sentence,” by (1) preserving the issue in the court below, (2) filing a timely

notice of appeal, (3) including a Rule 2119(f) statement, and (4) raising a

substantial question for our review. Commonwealth v. Tejada, 107 A.3d

788, 797 (Pa. Super. 2015) (citation omitted); Commonwealth v. Austin,

66 A.3d 798, 808 (Pa. Super. 2013).

      While Appellant filed a timely appeal and preserved the issue in a post-

sentence motion, she failed to include in her brief a statement of the reasons

relied upon for allowance of appeal pursuant to Pa.R.A.P. 2119(f).

Moreover, the    Commonwealth       has   objected to    this   omission.     The

Commonwealth’s Brief at 7, 9. “If an appellant fails to comply with Pa.R.A.P.

2119(f) and the Commonwealth objects, the issue is waived for purposes of

review.”   Commonwealth v. McNear, 852 A.2d 401, 408 (Pa. Super.

2004).     Our   Court   is   not   permitted   to   overlook   this   deficiency.

Commonwealth v. Archer, 722 A.2d 203, 211 (Pa. Super. 1998).

Therefore, we are constrained to conclude that Appellant has waived her

challenges to the discretionary aspects of her sentences.

      Because we conclude that Appellant waived the issues she presents on

appeal, there are no issues for this Court to decide. Accordingly, we affirm

the judgments of sentence.

      Judgments of sentence affirmed.




                                      -2-
J-S47013-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2016




                          -3-